            Case 1:16-cv-04511-KPF Document 32 Filed 05/15/19 Page 1 of 1




    ~~t,~,~~,~                     UNITED STATES
 4`~
 ~            `~~      SECURITIES AND EXCHANGE COMMISSION
j 's;~       ~~ `~                       New York Regional Office
~,. ```i ~; `~   +,             Brookfield Place, 200 Vesey Street, Suite 400
 'f,           n                        New York, NY 10281-1022


DIVISION OF ENFORCEMENT                                                         Victor Suthammanont
                                                                                Senior Counsel
                                                                                (212)336-5674
                                                                                suthammanonty@sec.gov

May 15, 2019

VIA ECF AND EMAIL

The Honorable Katherine Polk Failla
United States Courthouse
40 Foley Square, Room 2103
New York, NY 10007

                             12e: SAC v. Plafol•cl, 16 Civ. 4511 (KPF)

Dear Judge Failla:

       We respectfully submit this joint status report on behalf of the parties pursuant to the
Court's April 15, 2019 Order.

        The staff of the Commission and counsel for Mr. Plaford have exchanged draft settlement
documents and believe that they are close to reaching an agreement in principle to settle this
matter. Once an agreement in principle has been reached, the staff must obtain authorization
from the Commission prior to seeking the approval of the Court.

     The parties respectfully request sixty days to reach such agreement and obtain
Commission approval prior to providing the Court with another status report.

                                                            Since ely,


                                                           Victor Suthammanont
                                                           Senior Counsel
                                                           Division of Enforcement

cc:       David Smith, Esq., Counsel to Christopher Plaford (via email)
